NO. 12-21-00028-CR
                            IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


IN RE:                                               §

DEDRICK DEAN MATTHEWS,                               §      ORIGINAL PROCEEDING

RELATOR                                              §

                                    MEMORANDUM OPINION
                                        PER CURIAM
        Dedrick Dean Matthews, acting pro se, filed this original proceeding to challenge
Respondent’s failure to rule on his petition for writ of habeas corpus. 1 He seeks a writ of
mandamus ordering Respondent to issue a writ of habeas corpus to overturn his conviction and
vacate his sentence.
        In 2008, Relator was convicted of felony bail jumping. See Matthews v. State, No. 06-
08-00076-CR, 2008 WL 4949245 (Tex. App.—Texarkana Nov. 21, 2008, no pet.) (mem. op.,
not designated for publication) (affirming conviction). The appropriate method for collaterally
attacking his final felony conviction is by a petition for writ of habeas corpus. See TEX. CODE
CRIM. PROC. ANN. art. 11.07 (West 2005). This Court has no jurisdiction over complaints that
may be raised only by postconviction habeas corpus proceedings brought under Article 11.07.
See id. arts. 11.05, 11.07 (West 2005). Only the convicting court and the court of criminal
appeals have any role to play in attempts to raise postconviction challenges to final felony
convictions. See In re McAfee, 53 S.W.3d 715, 717 (Tex. App.–Houston [1st Dist.] 2001, orig.
proceeding); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding) (in granting writ of mandamus to vacate conviction appellate court
found void, court of appeals usurped exclusive authority of court of criminal appeals to grant
postconviction relief); see also In re Brager, No. 12-20-00203-CR, 2020 WL 5552618, at *1-2

        1
          Respondent is the Honorable Austin R. Jackson, Judge of the 114th District Court in Smith County,
Texas. The State of Texas is the Real Party in Interest.
(Tex. App.—Tyler Sept. 16, 2020, orig. proceeding) (per curiam) (mem. op., not designated for
publication) (denying mandamus petition seeking to compel respondent to withdraw allegedly
void cumulation order and judgment of felony conviction); In re Colbert, No. 05-18-00340-CV,
2018 WL 1704149, at *1 (Tex. App.—Dallas Apr. 9, 2018, orig. proceeding) (mem. op.) (no
jurisdiction over mandamus proceeding seeking writ directing trial court to vacate cumulation
order from final felony conviction); Noble v. State, No. 05-17-01409-CR, 2017 WL 6547083, at
*2 (Tex. App.—Dallas Dec. 22, 2017, no pet.) (mem. op., not designated for publication) (to
extent appellant sought to challenge purportedly void judgment by filing post-conviction habeas
application, appellate court had no jurisdiction over such proceedings).
         Accordingly, we deny Relator’s petition for writ of mandamus. All pending motions are
overruled as moot.
Opinion delivered March 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                          MARCH 18, 2021

                                       NO. 12-21-00028-CR



                               DEDRICK DEAN MATTHEWS,
                                        Relator
                                          V.

                                 HON. AUSTIN R. JACKSON,
                                        Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Dedrick Dean Matthews; who is the relator in appellate cause number 12-21-00028-CR and the
defendant in trial court cause number 114-0921-07, formerly pending on the docket of the 114th
Judicial District Court of Smith County, Texas. Said petition for writ of mandamus having been
filed herein on February 23, 2021, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                    3